Citation Nr: 1016472	
Decision Date: 05/04/10    Archive Date: 05/13/10

DOCKET NO.  08-06 751A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an effective date earlier than July 19, 2007, 
for nonservice-connected pension.  



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran had active service from October 1971 to September 
1974.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  In October 2006, the RO determined the Veteran was 
eligible for nonservice-connected pension, and wrote to him 
at his current address, sending him VA Form 21-526 (Veteran's 
Application for Compensation or Pension).

2.  The RO wrote to the Veteran again in December 2006 at his 
current address, sending him a second VA Form 21-526.

3.  A completed and signed application for nonservice-
connected pension was received on July 19, 2007.

4.  By an August 2007 rating decision the RO granted 
nonservice-connected pension, effective July 19, 2007.

5.  There is no communication of record prior to July 19, 
2007 that can reasonably be construed as a formal or informal 
claim for entitlement to nonservice-connected pension; nor 
does the evidence show that the Veteran was incapable of 
submitting a claim for pension for at least the first thirty 
days prior to that date.


CONCLUSION OF LAW

The criteria for an effective date earlier than July 19, 2007 
for the grant of a non-service-connected pension have not 
been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 
2002); 38 C.F.R. § 3.400 (2009). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pertinent Statutes and Regulations for Effective Dates

The Veteran contends that he is entitled to an effective date 
earlier than July 19, 2007, for non-service connected 
pension.  

Except as otherwise provided, the effective date of an award 
of compensation or pension based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C. § 
5110(a) (West 2002); 38 C.F.R. § 3.400 (2009).  

An award of disability pension may not be effective prior to 
the date entitlement arose.  38 C.F.R. § 3.400(b).  The only 
applicable exception is for pension claims received on or 
after October 1, 1984.  If within one year from the date on 
which the Veteran became permanently and totally disabled, 
the Veteran files a claim for a retroactive award and 
establishes that a physical or mental disability, which was 
not the result of the Veteran's own willful misconduct, was 
so incapacitating that it prevented him or her from filing a 
disability pension claim for at least the first 30 days 
immediately following the date on which the Veteran became 
permanently and totally disabled, the disability pension 
award may be effective from the date of receipt of claim or 
the date on which he became permanently and totally disabled, 
whichever is to his advantage.  See 38 C.F.R. 
§ 3.400(b)(1)(ii)(A)-(B) (2009).  Extensive hospitalization 
will generally qualify as sufficiently incapacitating to have 
prevented the filing of a claim.  See 38 C.F.R. 
§ 3.400(b)(1)(ii)(B) (2009).

A "claim" is defined broadly to include a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p).  Any communication or action 
indicating an intent to apply for VA benefits from a claimant 
or representative may be considered an informal claim.  An 
informal claim must identify the benefit sought. 38 C.F.R. § 
3.155(a).  

The applicable statutory and regulatory provisions require 
that VA look to all communications from the Veteran which may 
be interpreted as applications or claims -formal and 
informal- for benefits.  In particular, VA is required to 
identify and act on informal claims for benefits.  See 38 
U.S.C.A. § 511(b)(2) (West 2002); 38 C.F.R. §§ 3.1(p), 
3.155(a) (2009); see also Servello v. Derwinski, 3 Vet. App. 
196, 198-200 (1992).

Factual Background and Analysis

The basic facts are not in dispute and may be briefly 
summarized.  In April 2006, the Veteran submitted a claim for 
service connection for paranoid schizophrenia and hearing 
loss.  

VA outpatient treatment records submitted with this claim 
show that on March 22, 2006, the Veteran was admitted to VA 
domiciliary and CWT (compensated work therapy) programs after 
losing his apartment and job.  He was discharged on October 
10, 2006.  

In correspondence dated October 13, 2006, the RO advised the 
Veteran that they were working on his application for 
service-connected compensation, but also informed him that he 
may qualify for nonservice-connected pension.  Similar 
correspondence was mailed to the Veteran again on December 
13, 2006.  

A VA discharge summary shows the Veteran was hospitalized 
from December 24, to December 28, 2006 for a left foot ulcer 
and an acute exacerbation of severe right knee pain.  During 
the course of his hospitalization the knee pain was 
significantly improved with no evidence of septic arthritis.  
Likewise the left foot infection improved substantially while 
on IV antibiotics with no evidence of sepsis.  The discharge 
diagnoses were left foot cellulitis, right knee pain, 
schizoid personality disorder, depression, gastroesophageal 
reflux disease, chronic obstructive pulmonary 
disease(COPD)/asthma, hypertension, erectile disorder and 
obesity.  The Veteran's blood pressure was well controlled 
and the COPD stable.  He insisted on going home so he could 
resume his job.  

In an April 2007 rating decision, the RO denied service 
connection for a psychiatric disorder (paranoid 
schizophrenia) and hearing loss.  

The record shows that a formal claim (VA Form 21-526) for 
non-service connected pension was received by the RO on July 
19, 2007.  The Veteran indicated in his application that he 
last worked on July 13, 2007.

In support of this claim, the Veteran submitted VA clinical 
records which show ongoing treatment of his various 
disabilities, including his left foot ulcer.  These records 
include a May 2007 entry which shows the Veteran was no 
longer employed as a courier because his car had broken down 
and his attempts to locate other employment had been 
unsuccessful.  He reported to a VA social worker that he had 
been denied service connection and was considering applying 
for a non-service connected pension.  By early June 2007, the 
Veteran's situation had improved in that he had been able to 
secure employment at Goodwill.  The remaining records show he 
underwent the first of several debridements for a recurrent 
left foot infection on July 17, 2007.  

In August 2007, the RO granted non-service connected pension, 
effective July 19, 2007.  The Veteran disagreed with the 
effective date assigned.  

He now contends that based on some misinformation he 
received, he was under the impression that he could only file 
for one benefit at a time and therefore filed a claim for 
service connection rather than nonservice-connected pension 
in April 2006.  Therefore, he is entitled to the pension 
benefits effective from that time.  

Considering the claim in light of the record and governing 
legal authority, the Board finds that the currently assigned 
effective date of July 19, 2007, is the earliest effective 
date assignable for nonservice-connected pension.

In this case, nonservice-connected pension benefits were 
ultimately granted based on the Veteran's specific request 
for such benefits received on July 19, 2007.  The Board has 
reviewed the evidence to determine whether a claim, formal or 
informal, exists before that date.  While the Veteran had 
previously filed a service connection claim in 2006, that 
claim did not indicate an intent to claim nonservice-
connected pension benefits.  Likewise a May 2007 VA treatment 
record, submitted shortly after VA's receipt of the July 2007 
pension claim, shows the Veteran was considering a pension 
claim, but there is nothing to suggest an actual claim for 
benefits in this information.  See Brannon v. West, 12 Vet. 
App. 32, 34 (1998) (noting that VA "is not required to 
anticipate a claim for a particular benefit where no 
intention to raise it was expressed and citing Talbert v. 
Brown, 7 Vet. App. 352, 356-57 (1995) for the proposition 
that VA is not required to do a "prognostication" but to 
review issues reasonably raised by the substantive appeal).

Rather the first and only claim for VA benefits based on 
nonservice-connected pension was the one date-stamped as 
received at the RO on July 19, 2007.  The claims file does 
not include any communication of record dated prior to that 
date which may reasonably be construed as an informal claim 
for this benefit.  38 C.F.R. § 3.155(a).  

Moreover, prior to July 19, 2007, there is no plausible basis 
upon which the Board might find that the Veteran was 
incapacitated to such a degree that it prevented him from 
filing a claim for nonservice-connected pension benefits 
under 38 C.F.R. § 3.400(b)(1)(ii)(B).  While, he was noted to 
have multiple ongoing diagnosed conditions, treatment records 
dating back to early March 2006 revealed no severe clinical 
findings or the need for more than regularly scheduled 
follow-up treatment.  In any event, the Board finds more 
probative the time frame provided by the Veteran in his July 
2007, application, indicated that he became totally disabled 
on July 13, 2007, just days prior to surgical debridement for 
left foot cellulitis.  

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against a finding that an 
effective date earlier than July 19, 2007 is warranted for 
nonservice-connected pension benefits, and there is no doubt 
to be resolved.  38 U.S.C.A. § 5107.



Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claim for VA benefits, as codified in pertinent part at 
38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

VA's duty to notify the claimant of the information and any 
medical or lay evidence that is necessary to substantiate the 
pension claim was satisfied by letters sent to the Veteran in 
October 2006, December 2006, and August 2007.  

The Veteran has not been specifically provided a VCAA notice 
regarding his appeal of the effective date assigned for the 
grant of nonservice-connected pension prior to the last 
adjudication of his claim by the RO.  Here no VCAA notice is 
necessary because the outcome of an earlier effective date 
claim depends on documents which are already contained in the 
Veteran's VA claims file.  The Court has held that failure to 
comply with the notice requirement of the VCAA is not 
prejudicial to the Veteran if, based on the facts alleged, no 
entitlement exists.  See Valiao v. Principi, 17 Vet. App. 
229, 232 (2003).  In addition, a Veteran claiming entitlement 
to an earlier effective date is not prejudiced by failure to 
provide him a VCAA notice if, based on the facts of the case, 
entitlement to an earlier effective date is not shown as a 
matter of law.  See Nelson v. Principi, 18 Vet. App. 407, 410 
(2004) (per curium).  Moreover, no additional development 
could alter the evidentiary or procedural posture of this 
case.  In the absence of potential additional evidence, no 
notice is necessary.  See DelaCruz v. Principi, 15 Vet. App. 
143, 149 (2001) [VCAA notice not required where there is no 
reasonable possibility that additional development will aid 
the claimant].  The Board therefore finds that VA's duties to 
notify and assist contained in the VCAA are not applicable to 
this claim.


ORDER

Entitlement to an effective date earlier than July 19, 2007, 
for nonservice-connected pension is denied.  



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


